Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-13, drawn to a method of extracting circulating tumor cells (CTCs) from a blood sample from a human subject, comprising the steps of:a. adding a hyaluronan degrading enzyme to a blood sample from a subject in order to remove hyaluronan from the surface of said CTCs; b. bringing a CTC-capturing agent in contact with said CTCs; and c. separating captured CTCs from said blood sample, wherein said hyaluronan degrading enzyme is a hyaluronidase.
II, claim(s) 14, drawn to a method of i) diagnosing cancer in a human subject, or ii. predicting the outcome of cancer therapy in a subject, comprising performing the method according to claim 1 and analyzing .
Group III, claim(s) 15 drawn to a method of finding a target for therapy, comprising performing the method according to claim 1,  characterizing the extracted CTCs with regard to expressed genes; and  4Atty Dkt. No.: AWAP-015 selecting at least one therapeutic target from genes expressed in the extracted CTCs.
Group IV, claim(s) 16 drawn to a method of treatment of a cancer in a human subject, said method comprising extracting circulating tumor cells according to claim 1, and  d. analyzing the extracted CTCs; e. selecting a therapeutic agent based on the result of the analysis in d; and f. administering a therapeutically effective amount of the therapeutic agent to a human subject in need thereof wherein analyzing is characterizing the CTCs with regard to gene expression, wherein the genes expressed correspond to potential therapeutic targets selected from AHR, AR, AKR1C3, AKT2, ALDH1A1, AURKA, BCL2, CDH1, SPINK1, TOP2A and VEGFA.
Group V, claim(s) 16 drawn to a kit for enhancing the extraction circulating tumor cells (CTCs) from a blood sample from a human subject, said kit comprising a hyaluronan degrading enzyme; a buffer with a pH of 5 - 9; and instructions to use the kit with a CTC-capturing agent, wherein said hyaluronan degrading enzyme is a hyaluronidas
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups  I-V lack unity of invention because even though the inventions of these groups require the technical feature of a CTC capturing agent, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Sotiriou et al (EP2199798).  The prior art relates to a method and diagnosing cancer specifically breast cancer circulating tumor cells and a kit.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        10/6/21